[J-46-2016]
                    IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT

   SAYLOR, C.J., BAER, TODD, DONOHUE, DOUGHERTY, WECHT, MUNDY, JJ.


COMMONWEALTH OF PENNSYLVANIA,                :   No. 66 MAP 2015
                                             :
                      Appellee               :   Appeal from the Order of the Superior
                                             :   Court at No. 386 MDA 2014 dated
                                             :   February 9, 2015 Reversing the Order
               v.                            :   of the Clinton Court of Common Pleas,
                                             :   Criminal Division, at No. CP-18-CR-
                                             :   0000415-2013, dated February 26,
RAHIEM CARDEL FANT,                          :   2014
                                             :
                      Appellant              :   SUBMITTED: March 16, 2016


                                       OPINION


JUSTICE DONOHUE                                        DECIDED: September 28, 2016


        On October 22, 2013, Rahiem Cardel Fant (“Fant”) pled not guilty to various

charges related to an incident during which he allegedly stabbed a man in the abdomen

and arm. Awaiting trial, he was detained at the Clinton County Correctional Facility (the

“Facility”).   On or about February 20, 2014, approximately one week before his

scheduled trial, Fant’s counsel received from the Commonwealth a production of

recordings made at the Facility. All but two of the recordings consisted of conversations

that occurred between Fant and his visitors in the Facility’s visitation room, where

inmates converse with visitors, face-to-face, through a glass partition, using a

telephone-like handset apparatus (“visit conversations”). As a result of these recorded

visit conversations, law enforcement personnel retrieved additional evidence they

sought to use at trial.
        On February 21, 2014, Fant filed a motion in limine seeking to exclude at trial the

visit conversation recordings and the evidence discovered as a result of them. He

argued that the recordings violated Pennsylvania's Wiretapping and Electronic

Surveillance Control Act (the “Wiretap Act” or the “Act”). The Commonwealth countered

that Section 5704(14) of the Act permits these recordings because it authorizes county

correctional facilities to record “any telephone calls from or to an inmate,” as long as

certain conditions are met. Trial Court Opinion, 2/26/2014, at 2.

        The   Wiretap   Act   generally   prohibits   intercepting,   using,   or   disclosing

communications except pursuant to specified procedures.1 See 18 Pa.C.S.A. § 5703;

see also Karoly v. Mancuso, 65 A.3d 301, 303 (Pa. 2013). It is designed to safeguard

individual privacy while also giving law enforcement authorities a tool to combat crime.

See Karoly, 65 A.3d at 303.        Consistent with the Act’s emphasis on privacy, its

provisions are to be strictly construed. See Boettger v. Miklich, 633 A.2d 1146, 1148-49

1
    Section 5703 of the Wiretap Act provides:

               Except as otherwise provided in this chapter, a person is
               guilty of a felony of the third degree if he: (1) intentionally
               intercepts, endeavors to intercept, or procures any other
               person to intercept or endeavor to intercept any wire,
               electronic or oral communication; (2) intentionally discloses
               or endeavors to disclose to any other person the contents of
               any wire, electronic or oral communication, or evidence
               derived therefrom, knowing or having reason to know that
               the information was obtained through the interception of a
               wire, electronic or oral communication; or (3) intentionally
               uses or endeavors to use the contents of any wire, electronic
               or oral communication, or evidence derived therefrom,
               knowing or having reason to know, that the information was
               obtained through the interception of a wire, electronic or oral
               communication.

18 Pa.C.S.A. § 5703.




                                      [J-46-2016] - 2
(Pa. 1993) (cautioning that “[n]o violations of any provisions of the Act will be

countenanced, nor will the failure of prosecutors to diligently follow the strict

requirements of the Act be lightly overlooked”) (emphasis in original); see also

Commonwealth v. Spangler, 809 A.2d 234, 237 (Pa. 2002) (explaining that the Act

provides an exclusionary remedy that extends to non-constitutional violations).

       Section 5704 of the Wiretap Act provides eighteen exceptions to the general

prohibition on intercepting communications, including an exception, the interpretation of

which is at issue in the present case, allowing employees of county correctional facilities

to monitor and record inmate “telephone calls” as long as inmates are notified in writing

that such calls may be recorded and anyone calling into the facility is also told that their

call may be monitored and recorded. 18 Pa.C.S. § 5704(14).            Specifically, the Act

provides:

              It shall not be unlawful and no prior court approval shall be
              required under this chapter for:

              (14) An investigative officer, a law enforcement officer or
              employees of a county correctional facility to intercept,
              record, monitor or divulge any telephone calls from or to an
              inmate in a facility under the following conditions:

              (i) The county correctional facility shall adhere to the
              following procedures and restrictions when intercepting,
              recording, monitoring or divulging any telephone calls from
              or to an inmate in a county correctional facility as provided
              for by this paragraph:

                     (A) Before the implementation of this paragraph, all
              inmates of the facility shall be notified in writing that, as of
              the effective date of this paragraph, their telephone
              conversations may be intercepted, recorded, monitored or
              divulged.

                      (B) Unless otherwise provided for in this paragraph,
              after intercepting or recording a telephone conversation, only


                                      [J-46-2016] - 3
              the superintendent, warden or a designee of the
              superintendent or warden or other chief administrative
              official or his or her designee, or law enforcement officers
              shall have access to that recording.

                     (C) The contents of an intercepted and recorded
              telephone conversation shall be divulged only as is
              necessary to safeguard the orderly operation of the facility,
              in response to a court order or in the prosecution or
              investigation of any crime.

              (ii) So as to safeguard the attorney-client privilege, the
              county correctional facility shall not intercept, record, monitor
              or divulge any conversation between an inmate and an
              attorney.

              (iii) Persons who are calling into a facility to speak to an
              inmate shall be notified that the call may be recorded or
              monitored.

              (iv) The superintendent, warden or a designee of the
              superintendent or warden or other chief administrative
              official of the county correctional system shall promulgate
              guidelines to implement the provisions of this paragraph for
              county correctional facilities.

18 Pa.C.S.A. § 5704(14).

      During a suppression hearing on February 25, 2014, the Commonwealth

presented testimony, in relevant part, from Jackie Motter, Warden at the Facility (the

“Warden”).2    The suppression court questioned the Warden as to how the visit

conversation apparatus works.




2
  The Commonwealth also introduced the following exhibits: (1) Telephone Regulations
for Inmates, Policy Number 100-15 from the Clinton County Correctional Facility Policy
and Procedure Manual (“Telephone Regulations”); (2) the Clinton County Correctional
Facility Inmate Handbook (“Inmate Handbook”); (3) the Inmate I.D. Card Agreement and
Acknowledgement of Inmate Rules and Regulations; and (4) the Clinton County
Correctional Facility Inmate Telephone I.D. Number Release Form (“Telephone ID
Form”).



                                      [J-46-2016] - 4
             The Court: [Visit conversations] is when I sit across the glass
             from you and pick it up?

             The Witness: Yes.

             The Court: Do you have to hit any number?

             The Witness: Yes. You use your personal ID number.3

             The Court: And it goes through there?

             The Witness: Yes.

             The Court: And it rings on the other side?

             The Witness: I don’t think it rings.      You just punch your
             number in and --

             The Court: It activates it?

             The Witness: Yes.

             The Court: It doesn’t go through a telephone company?

             The Witness: Well, if it’s on the computer they would have
             access. Oh, through a telephone company, no.

N.T., 2/25/2014, at 14 (footnote added).

      Following the Warden’s testimony, the suppression court engaged in further

discussion about the visit conversations with counsel for the Commonwealth, Karen

Kuebler.

             The Court: But it never hits a telephone company?



3
  The Warden also testified that the “personal ID number” used for visit conversations is
the same “personal ID number” used for the inmate telephone system. N.T., 2/25/2014,
at 15; see also Telephone Regulations at 1-2 (providing that an “inmate may call a
person of his or her choice outside the facility on a telephone provided for that purpose”
and “inmate will be given a Telephone Identification Number (TID)” which will be
“entered into the system by the Intake Officer upon commitment of a new lock-up”).



                                     [J-46-2016] - 5
             Ms. Kuebler: It doesn’t -- it doesn’t get recorded by the
             telephone company. It gets recorded by the inmate phone
             company. It doesn’t get recorded by Verizon.

Id. at 16.

       Following the hearing, the suppression court granted Fant’s motion to suppress,

making several findings of fact before concluding that the visit conversations were not

“telephone calls” because the “every day common sense use of the word telephone

does not include this scenario.” See Trial Court Opinion, 2/26/2014, at 2. In articulating

its findings of fact, as required by Pennsylvania Rule of Criminal Procedure 581(I),4 the



4
  Pennsylvania Rule of Criminal Procedure 581(I) provides that “[a]t the conclusion of
the hearing, the judge shall enter on the record a statement of findings of fact and
conclusions of law as to whether the evidence was obtained in violation of the
defendant’s rights, or in violation of these rules or any statute, and shall make an order
granting or denying the relief sought.” Pa.R.Crim.P. 581(I). Although the suppression
court did not enter findings of fact and conclusions of law on the record before
adjourning the suppression hearing, see N.T., 2/25/2014, at 44-45, it took the matter
under advisement overnight, and issued factual findings and conclusions of law in an
opinion the very next day. See id.; Trial Court Opinion, 2/26/2014, at 2-3. The
Commonwealth argues that the suppression court’s next-day opinion does not fulfill the
mandate of Rule 581(I). See Brief for the Commonwealth at 14. We disagree.

The purpose of Rule 581(I) is to (1) permit a “losing party to make a more intelligent
assessment of whether or not to burden the appellate justice system with an appeal of
the suppression ruling” and (2) ensure that the trial judge and the appellate courts will
have a record upon which they can timely and meaningfully discharge their
responsibilities, especially in cases where the trial judge responsible for issuing a
subsequent Rule 1925 opinion may be different than the suppression judge. See
Commonwealth v. Millner, 888 A.2d 680, 688-89 (Pa. 2005) (finding error where
suppression court had neither issued findings of fact before adjourning the suppression
hearing nor in an opinion filed prior to the losing party’s appeal). A suppression court
opinion issued the day after a suppression hearing in no way undermines these dual
purposes.

Additionally, the Commonwealth’s citation to Pennsylvania Rule of Appellate Procedure
1921 and Commonwealth v. Young, 317 A.2d 258 (Pa. 1974), which provide,
respectively, that an opinion is not part of the record on appeal and that “an appellate
court may consider only the facts which have been duly certified in the record on
(continuedL)

                                     [J-46-2016] - 6
suppression court found that the visit conversations utilize “an apparatus that resembles

a telephone,” that requires Fant to “punch[] in an i.d. number,” after which point Fant’s

visitor “across the glass from [him] picks up that apparatus and a discussion ensues.”

Id. Furthermore, the suppression court found that “these conversations do not involve

the use of a telephone company, telephone lines or equipment outside the correctional

facility.” Trial Court Opinion, 2/26/2014, at 2-3. In the suppression court’s subsequent

1925(a) opinion, it reiterated that “the facts are clear that the [visit] conversations

occurred without the use of a telephone company, transmission of voices through

telephone lines or anything that would resemble what this [c]ourt would determine to be

a ‘telephone call’.” See Trial Court Opinion, 4/1/2014, at 1.5

       The Commonwealth appealed the suppression court’s decision and the Superior

Court reversed.     First, it properly enunciated the standard of review governing

suppression court rulings:

              In reviewing the ruling of a suppression court, our task is to
              determine whether the factual findings are supported by the
              record. If so, we are bound by those findings. Where, as
              here, it is the Commonwealth who is appealing the decision
              of the suppression court, we must consider only the
              evidence for the prosecution as read in the context of the

(Lcontinued)
appeal,” is inapposite. See id. It is certainly true that an appellate court may consider
only the facts which have been certified on the record, but this does not prohibit a trial
court from making its findings of fact in a timely subsequent opinion, i.e. outside the
record. Even the Superior Court, whose opinion the Commonwealth now asks us to
affirm, held that the trial court made findings of fact pursuant to Rule 581(I). See
Commonwealth v. Fant, 109 A.3d 775, 778 (Pa. Super. 2015).
5
   We note here that the final segment of this statement by the suppression court, i.e. “or
anything that would resemble what this [c]ourt would determine to be a ‘telephone call’,”
is not a finding of fact, but instead a conclusion of law. Findings of fact supported by the
record are binding on this Court; conclusions of law are not.



                                      [J-46-2016] - 7
               record as a whole remains uncontradicted. Moreover, if the
               evidence supports the factual findings of the suppression
               court, this Court will reverse only if there is an error in the
               legal conclusion drawn from those findings.

Commonwealth v. Fant, 109 A.3d 775, 777 (Pa. Super. 2015) (citations omitted).

       Then, of relevance to the issue before this Court, the Superior Court held that

“the [suppression] court’s finding that the recordings in question did not involve a

telephone company is not supported by the evidence.”             Id., 109 A.3d at 779 n. 3.

Without citation to authority, the Superior Court announced that it “must consider” from

the record “additional uncontradicted facts not enunciated by the [suppression] court” in

order to determine whether the suppression court committed legal error. Id. at 779.

Included in these additional “facts” was the Superior Court’s own finding that the visit

conversations “go through and are recorded by the inmate phone company.” Id. (citing

N.T., 2/25/2014, at 14,16). The Superior Court then indicated that this “uncontradicted

fact” required it to conclude that “the [suppression] court’s finding that the recordings in

question did not involve a telephone company is not supported by the evidence.” See

id. at 779 n.4 (citing id. at 779 n.3).

       Next, the Superior Court embarked on an effort to ascertain the meaning of

“telephone” as used in the Wiretap Act.           Id. at 780.   Noting that the word is not

statutorily defined, the Superior Court considered four different dictionary definitions

including, (1) “an instrument for reproducing sounds, especially articulate speech, at a

distance;” (2) “an electrical device for transmitting speech, consisting of a microphone

and receiver mounted on a handset;” (3) “a device that is connected to a telephone

system and that you use to listen or speak to someone who is somewhere else;” and (4)

a “telephone consists of two essential parts; a microphone and a speaker. This allows



                                          [J-46-2016] - 8
the user to speak into the device and also hear transmissions from the other user.” Id.

The first two definitions were offered by the Commonwealth, the third was offered by

Fant, and the Superior Court offered the fourth.

        Discounting the suppression court’s finding that the visit conversations do not

involve a telephone company, the Superior Court pointed instead to “the additional

uncontradicted fact” not found by the suppression court that the apparatus used for visit

conversations is “connected to the ‘inmate phone company’.” Id. at 779, 780-81 (citing

N.T., 2/25/2014, at 14,16). The Superior Court then concluded that “under any of the

[four] ‘common [dictionary] meanings’,” including the third definition put forth by Fant,

the apparatus in question is a telephone. Id. at 781. In the Superior Court’s view, the

visit conversations are telephone calls because the “Act does not distinguish between

external and internal telephone calls from or to an inmate in a county correctional

facility.” Id.

        We granted Fant’s petition for allowance of appeal and the case was submitted

to us on the briefs. The issue presented is whether the Superior Court erred in holding

that the visit conversations constitute telephone calls subject to the exception set forth

in Section 5704(14) of the Wiretap Act. See id. To answer this question, we first

determine the meaning of “telephone” under the Act and then apply that meaning to the

suppression court’s findings of facts. Ultimately, we hold that the term “telephone call”

in Section 5704(14) does not include the visit conversations and conclude that the

suppression court’s decision to suppress the recordings of those conversations was

proper.




                                     [J-46-2016] - 9
       The meaning of “telephone call” in Section 5704(14) is a question of statutory

interpretation. “Because statutory interpretation is a matter of law,” our standard of

review is de novo. See Commonwealth v. Wright, 14 A.3d 798, 814 (Pa. 2011). “The

object of all interpretation and construction of statutes is to ascertain and effectuate the

intention of the General Assembly. Every statute shall be construed, if possible, to give

effect to all its provisions.”   1 Pa.C.S.A § 1921(a).          The best indication of the

legislature’s intent may be found in the plain language of the statute. Wright, 14 A.3d at

814.

       As the Wiretap Act does not define the term “telephone call,” we must give the

term its ordinary meaning. See Centolanza v. Lehigh Valley Dairies, Inc., 658 A.2d 336,

340 (Pa. 1995) (“Absent a definition in the statute, statutes are presumed to employ

words in their popular and plain everyday sense, and the popular meaning of such

words must prevail.”); Commonwealth v. Harner, 617 A.2d 702, 705 (Pa. 1992) (noting

that clear and unambiguous statutory language must be given effect in accordance with

its plain and common meaning).          Similarly, “it is not for the courts to add, by

interpretation L a requirement which the legislature did not see fit to include.

Consequently L although one is admonished to listen attentively to what a statute

says[;][o]ne must also listen attentively to what it does not say.” Wright, 14 A.3d at 814;

accord Mohamad v. Palestinian Auth., 132 S. Ct. 1702, 1707 (U.S. 2012) (favoring a

definition that matches “how we use the word in everyday parlance” and observing that

the legislature “remains free, as always, to give the word a broader or different meaning.

But before we will assume it has done so, there must be some indication [the

legislature] intended such a result”) (emphasis in original).




                                      [J-46-2016] - 10
       We have explained, however, that statutory context also matters. We must read

a section of a statute in conjunction with other sections, construing them always with

reference to the entire statute. See Watts v. Manheim Twp. Sch. Dist., 121 A.3d 964,

972 (Pa. 2015). By the same token, we cannot arrive at the meaning of a word, even

the “ordinary” meaning, without considering the surrounding words and provisions. See

1 Pa.C.S.A § 1903; Horosko v. Sch. Dist. of Mount Pleasant Twp., 6 A.2d 866, 869 (Pa.

1939) (explaining that a statutory term’s “common and approved usage” must be

construed “having regard, of course, [for] the context in which the legislature used [it]”).

Indeed, “a statute cannot be dissected into individual words, each one being thrown

onto the anvil of dialectics to be hammered into a meaning which has no association

with the words from which it has violently been separated.”            Bertera's Hopewell

Foodland, Inc. v. Masters, 236 A.2d 197, 204 (Pa. 1967) overruled on other grounds by

Goodman v. Kennedy, 329 A.2d 224 (Pa. 1974); accord Dolan v. U.S. Postal Service,

546 U.S. 481, 486-87 (2006) (noting that “‘[a] word is known by the company it keeps’—

a rule that ‘is often wisely applied where a word is capable of many meanings in order to

avoid the giving of unintended [legislative] breadth’”).

       As an initial matter, we note that one would not ordinarily consider face-to-face

conversations at a prison between an inmate and his visitor to be “telephone calls.”

Although the inmate and his visitor use handsets to communicate through glass, this is

an in-person visit bearing few characteristics of what is commonly considered to be a

telephone call.    And there is no indication that the Wiretap Act carries a buried

implication that the term “telephone call” should be given a broader definition than the

one that is commonly understood. See 1 Pa.C.S.A § 1903; accord Mohamad, 132 S.Ct.




                                      [J-46-2016] - 11
at 1707. Moreover, as discussed in detail infra, reading the term “telephone calls” in

Section 5704(14) to encompass the visit conversations is in tension with how the

legislature refers to the concept of a telephone call elsewhere in the Act. See, e.g., 18

Pa.C.S.A. § 5702.

      As noted, supra, the Superior Court cites various dictionary definitions in its quest

to identify the “common meaning” of “telephone.” See Fant, 109 A.3d at 781. The

Superior Court’s collection of definitions suggests that the word “telephone” has a

definitional breadth encompassing almost any instrument that facilitates a transfer of the

human voice between two points, regardless of whether the instrument is capable of

making or receiving a call.6 As our analysis demonstrates, the Wiretap Act, read as a

whole with attention to its purpose and various provisions, reflects that the drafters did

not understand the term “telephone call” to be imbued with such broad meaning.7


6
   Dictionaries do not necessarily provide the “ordinary” meaning of a word under a
statute, and should not conclude the interpretative search. See Commonwealth v. Hart,
28 A.3d 898, 909 (Pa. 2011) (suggesting only that a word’s “common and approved
usage may be ascertained by examining its dictionary definition”) (emphasis added);
see also Commonwealth v. Central Pennsylvania Quarry Stripping & Const. Co., 37 Pa.
D. & C.2d 53, 83 Dauph. 192 (1964), aff’d 422 Pa. 573 (Pa. 1966) (declining to adopt a
dictionary definition where “dictionary definitions are not in accord”); accord Dolan, 546
U.S. at 495 (rejecting a dictionary definition because “[t]he definition of words in
isolation L is not necessarily controlling in statutory construction. A word in a statute
may or may not extend to the outer limits of its definitional possibilities,” depending on
the “purpose and context of the statute”).
7
    The Commonwealth argues that “an ordinary user, who simply makes a call and
carries on a conversation, L neither knows nor cares whether this use involves wires,
radio, microwaves, satellites, or ‘voice over internet protocol’ (VOIP). Talking over a
telephone is a telephone call.” See Commonwealth’s Brief at 9. We find it to be
irrelevant to our determination of the “common meaning” of “telephone” whether a user
“knows” or “cares” how a telephone works. Moreover, we note that many of the
Commonwealth’s arguments are conclusory and circular, and therefore unhelpful.
“Talking over a telephone is a telephone call” only if one assumes that the apparatus
being used is in fact a telephone. As to the apparatus used for visit conversations, we
(continuedL)

                                    [J-46-2016] - 12
       To begin, we interpret the word “telephone” in the context of the words that

surround it. See Masters, 236 A.2d at 204. Section 5704(14) permits recording “any

telephone calls from or to an inmate in a facility,” so long as the prison follows

prescribed procedures.      18 Pa.C.S.A. § 5704(14) (emphasis added).               Section

5704(14)(iii) provides that “[p]ersons who are calling into a facility to speak to an

inmate shall be notified that the call may be recorded or monitored.” 18 Pa.C.S.A. §

5704(14)(iii) (emphasis added).     The use of the word “calls” alongside “telephone”

indicates that the popular meaning of a telephone is a device capable of making a

telephone “call.” In addition to requiring the involvement of a telephone company to

connect the caller to the call recipient, making a telephone “call” also requires the

dialing of a telephone number, not merely the “punch[ing] of an ID number.”

       Similarly, the inclusion of the phrase “from or to an inmate in a facility”

immediately following “telephone calls” indicates that the legislature understood a

“telephone” to be a device that is capable of reciprocal functionality, i.e., each apparatus

is associated with a telephone number such that both caller and recipient have the

potential to dial one another. The procedural requirement that people “calling into a

facility” must be notified that their calls can be recorded reinforces this definitional

characteristic. Use of the word “into” contemplates a call originating outside the prison.

Visit conversations may be initiated only by an inmate entering his personal ID number.

A visitor, on the other hand, cannot use the apparatus to dial or call anyone, let alone


(Lcontinued)
make no such assumption. Similarly, the Dissent’s proposed definition of the term
telephone call – “the utilization of a telephone to transmit communications from one
party to another – does nothing to clarify the plain and ordinary meaning of the word.
See Dissenting Op. at 1.



                                     [J-46-2016] - 13
from outside the Facility; he merely sits in the Facility, behind a glass partition in the

visitation room waiting to “pick up” and speak. See Trial Court Opinion, 2/26/2014, at 2.

      Although the Act does not define the term telephone call, it makes clear that a

telephone call requires the involvement of a telephone company, or “communication

common carrier,” by situating a telephone call, amongst other types of “aural transfers,”

within the definition of wire communication.8 A wire communication is:

             Any aural transfer made in whole or in part through the use
             of facilities for the transmission of communication by wire,
             cable or other like connection between the point of origin and
             the point of reception, including the use of such a connection
             in a switching station, furnished or operated by a telephone,
             telegraph or radio company for hire as a communication
             common carrier.

18 Pa.C.S.A. § 5702 (emphasis added).9 That the ordinary meaning of “telephone call”

necessarily involves the use of a telephone company is similarly reflected in the Act’s

basic requirement for lawfully intercepting telephone calls.       Typically, in order to

intercept a telephone call, law enforcement must apply to the Superior Court for a

wiretap order, which, in part, is an order directing a telephone company to place a tap



8
   In holding that a telephone call requires the involvement of a telephone company, we
do not conclude “that a ‘wire communication’ requires the involvement of a ‘telephone
L company,’” contrary to the Dissent’s suggestion. See Dissenting Op. at n. 3. We
look to the definition of “wire communication” merely to help us understand the plain
meaning of the term “telephone call,” in context of the Act. We find that the definition of
“wire communication” encompasses, among other things, a communication that
involves a “telephone L company for hire as a communication common carrier,” see 18
Pa.C.S.A. § 5702, which can only refer to what is commonly understood as a “telephone
call.”
9
   A “communication common carrier” is “[a]ny person engaged as a common carrier for
hire, in intrastate, interstate or foreign communication by wire or radio or in intrastate,
interstate or foreign radio transmission of energy; however, a person engaged in radio
broadcasting shall not, while so engaged, be deemed a common carrier.” 18 Pa.C.S.A.
§ 5702.



                                     [J-46-2016] - 14
on a specific line of communication. See 18 Pa.C.S.A. § 5712(f); see also Boettger v.

Loverro, 587 A.2d 712, 718 (Pa. 1991) (making reference to the “mandatory

cooperation by telephone companies” under the Act); see also Superior Court Operating

Procedures §§ 65.65(I) (“If requested by the applicant, the order shall direct the

pertinent communications common carrier to furnish the applicant with all information,

facilities and technical assistance necessary to accomplish the interceptionL”), 65.68

(“At the time the original order is signed, a duplicate original should also be signed for

presentation to the communication common carrier.”).

       Absent the exception set forth in Section 5704(14), intercepting telephone calls to

or from an inmate in a county correctional facility would require an application for a

wiretap order, and that order would enlist a telephone company to assist in the

interception.   See id.   Section 5704(14) removes the need for court approval with

respect to intercepting telephone calls to or from inmates, but its reference to “telephone

calls” must be read consistently with other provisions of the Act. See Watts, 121 A.3d at

972. The legislature’s determination that the Superior Court may order the participation

of a telephone company in an authorized interception indicates that the legislature

understood the term “telephone call,” ordinarily, to be the sort communication that relies

on the operation of a telephone company.10

       Therefore, we hold that the common sense, plain meaning of a “telephone call,”

as understood in the context of the Wiretap Act, is a communication that involves the (1)

10
    The Dissent appears to suggest that we are engaging the rules of statutory
construction relevant to “ambiguous” terms. See Dissenting Op. at 4. We are not. We
find the term telephone call to be unambiguous and engage only the rules of statutory
interpretation relevant to determining the term’s plain and ordinary meaning as
understood in the context of the Wiretap Act.



                                     [J-46-2016] - 15
dialing of a telephone number, and; (2) an apparatus that is connected by wire or the

like to a telephone company. By virtue of these features, a “telephone call” (3) permits

a caller to converse with a call recipient whose similar apparatus is associated with the

dialed telephone number.

       As an analytical matter, ascertaining the meaning of “telephone” under the Act

does not fully resolve the issue before us. The second question in this case is whether

the record supports the suppression court’s finding that the visit conversations do not, in

fact, “involve the use of a telephone companyLoutside the [Facility].” See Trial Court

Opinion, 2/26/2014, at 3. The Superior Court concluded that “the [suppression court’s]

finding that the recordings in question did not involve a telephone company is not

supported by the evidence.” Fant, 109 A.3d at 779 n.3. (emphasis added).11 The

Superior Court erred in this regard. The uncontradicted evidence in the record supports

the suppression court’s finding; the Superior Court was therefore bound by it, and so

are we.    See In re L.J., 79 A.3d 1073, 1080-85 (Pa. 2013) (explaining that if the

suppression court’s factual findings are supported by the record, a reviewing court may

only reverse the suppression court’s ruling if the suppression court erred in applying the

law to those factual findings).



11
      The proper statement of the suppression court’s finding of fact is “these
conversations did not involve the use of a telephone company, telephone lines or
equipment outside the [Facility].” See Fant, 109 A.3d at 778 (emphasis added); see
also Trial Court Opinion, 2/26/2014, at 3. After initially quoting the suppression court
verbatim, the Superior Court improperly reframed the suppression court’s finding of fact
as “the recordings in question did not involve a telephone company.” See Fant, 109
A.3d at 779 n.3 (emphasis added). Although there is support in the record even for the
finding of fact as reframed by the Superior Court, we highlight the distinction because of
its potential to be unfairly outcome determinative, and we continue our analysis based
on the suppression court’s actual finding of fact.



                                     [J-46-2016] - 16
       First, the Warden’s testimony was clear that the visit conversations “[do not] go

through a telephone company.” See N.T., 2/25/2014, at 14 (“Oh, through a telephone

company, no.”). Furthermore, her testimony that only a “personal ID number” -- not a

telephone number -- is required to “activate” the visit conversation is additionally

supportive of the trial court’s finding of fact that the visit conversations do not use a

“telephone company, telephone lines or equipment outside the [Facility].” See id. The

“personal ID number,” as we understand it, essentially serves to turn on the visit

conversation apparatus and enable a recording function. See id. There is no dispute

that recordings of the visit conversations were saved to a Facility computer server, but

this evidence does not invalidate the trial court’s finding that the conversations

themselves did not involve the use of an outside telephone company. See id.

       Moreover, evidence as to the non-involvement of a telephone company remains

uncontradicted throughout the record. The Superior Court’s citation to a statement by

Attorney Kuebler, the prosecutor representing the Commonwealth, is inapposite. See

N.T., 2/25/2014, at 16. A statement by counsel during a suppression hearing is not

evidence of record and the Superior Court may not consider such a statement when

analyzing whether the record supports the suppression court’s findings of fact. See

Commonwealth v. Montgomery, 626 A.2d 109, 113 (Pa. 1993) (noting that “trial

counsel's statement of facts are not considered evidence”), abrogated on other grounds

by Commonwealth v. Burke, 781 A.2d 1136 (Pa. 2001). Even if Attorney Kuebler’s

statement fell within the Superior Court’s proper scope of review, however, her

statement simply does not controvert the Warden’s testimony and is equally supportive

of the suppression court’s finding of fact that the visit conversations “do not involve the




                                     [J-46-2016] - 17
use of a telephone company ... outside the Facility.” Compare Trial Court Opinion,

2/26/2014, at 3, with N.T., 2/25/2104, at 16 (Attorney Kuebler acknowledging that the

visit conversations are not “recorded by a telephone company,” but instead “by the

inmate phone company”).

       We can speculate that the “inmate phone company,” referenced by Attorney

Kuebler as distinct from a “telephone company,” is Inmate Telephone Inc. (ITI), the

entity that provides the Facility with its Inmate Telephone Management System (ITM).

ITM receives a brief description in the Facility’s “Telephone Regulations for Inmates,”

which were admitted as evidence.          See Telephone Regulations at 1.          These

Regulations state that ITM “empowers [the Facility] in the area of security, call control,

live call monitoring, call recording and long term tape archiving, and site-specific

reports.” See id.

       Neither the Warden nor Attorney Kuebler considered the inmate phone company

to be a “telephone company.” See N.T., 2/25/2014, at 14, 16. Moreover, given its

limited functionality related only to monitoring and recording, the suppression court

accurately found that the visit “conversations do not involve the use of a telephone

company, telephone lines or equipment outside the [Facility].” Nor does the fact that

ITM is also used to record actual telephone calls, which require the inmate to enter his

personal ID number and to dial a telephone number, contradict the trial court’s finding

that visit conversations occur without the use of an outside telephone company.12 See

infra n.3.



12
    We note that the Pennsylvania Public Utility Commission (the “Commission”),
regulates and assesses telephone companies or carriers in Pennsylvania. A “telephone
(continuedL)

                                    [J-46-2016] - 18
      We therefore conclude that the Superior Court erred in holding that “the record

does not support the trial court’s legal conclusion that the ‘apparatus that resembles a

telephone’ is not a telephone and that the recorded telephone ‘visit’ conversations are

not subject to the exception set forth in § 5704(14) of the Wiretap Act.” See Fant, 109
A.3d at 781. As the foregoing reveals, the ordinary meaning of “telephone” under the

Act requires both the dialing of a telephone number and the involvement of a telephone

company in connecting a caller to his or her call recipient.      By contrast, the visit

conversations are activated when an inmate merely “punches in an ID number,” not a

telephone number. See Trial Court Opinion, 2/26/2014, at 2. There is no dispute as to

this fact. Additionally, there is uncontradicted testimony that no “telephone company” is

involved in facilitating the visit conversations. See N.T., 2/25/2014, at 14. For these

reasons, the suppression court’s decision to suppress the visit conversations was

proper.   They are not “telephone calls,” and they are not subject to the county

correctional facility “telephone” exception under the Wiretap Act.13 See 18 Pa.C.S.A.

§ 5704(14).



(Lcontinued)
company” is defined under Commission regulations as “[a] public utility which provides
regulated telecommunication services subject to Commission jurisdiction.” 52 Pa. Code
§ 63.132. The Commission’s website publishes a list of telephone companies servicing
every county in the Commonwealth. Unsurprisingly, Inmate Telephone Inc., the
company that enables the recording of visit conversations at the Facility, does not
appear anywhere on this list.                See Telephone Carriers by County,
http://www.puc.state.pa.us/consumer_info/telecommunications/telephone_companies.a
spx (last visited June 2, 2016). We find the contention that the “inmate phone company”
is a “telephone company” to be disingenuous at best. It is certainly not a “telephone
company” pursuant to 52 Pa. Code § 63.132 or a “communication common carrier” as
defined under the Act. See 18 Pa.C.S.A. § 5702.
13
     Referencing the “right-for-any-reason” doctrine, the Commonwealth urges us to
affirm the Superior Court on an alternative ground, not raised or argued by the
(continuedL)

                                    [J-46-2016] - 19
(Lcontinued)
Commonwealth below, specifically that there was no “interception” as that term is
defined in the Wiretap Act. Brief of the Commonwealth at 17-19. According to the
“right-for-any-reason” doctrine, appellate courts are not limited by the specific grounds
raised by the parties or invoked by the court under review, but may affirm for any valid
reason appearing as of record. See, e.g., Pennsylvania Dep't of Banking v. NCAS of
Delaware, LLC, 948 A.2d 752, 761 (Pa. 2008). An issue arises in connection with the
application of the doctrine by a discretionary review court like this one, namely whether
the doctrine permits the affirmance of a trial court’s decision for any reason or,
conversely, that of the intermediate appellate court. See generally Thomas G. Saylor,
Right for Any Reason: An Unsettled Doctrine at the Supreme Court Level and An
Anecdotal Experience with Former Chief Justice Cappy, 47 Duq. L. Rev. 489, 495
(2009). While we find this to be an interesting issue, which has apparently never clearly
been resolved in our prior cases, we need not address it here, as it has no application in
this case.

Even if we were to consider the Commonwealth’s proposed alternative ground on its
merits, it provides no basis for affirming the Superior Court’s decision. If the visit
conversation recordings do not meet the statutory definition of “interception,” we would
be left with a scenario involving the recording by law enforcement of ostensibly private
communications. Absent a showing that Fant lacked a reasonable expectation of
privacy in these visit conversations, suppression is still appropriate to remedy a
constitutional violation, if not a statutory one. See Commonwealth v. Enimpah, 106
A.3d 695, 703 (Pa. 2014). Here, the suppression court found that Fant was alone in a
room with a visitor, although separated by glass, and that there was no evidence that
Fant had been warned that the conversation was not private or could be intercepted.
As such, the suppression court concluded that Fant “had an expectation of privacy in
this matter.” Trial Court Opinion, 4/1/2014, at 2. The Commonwealth does not argue to
the contrary, either as a matter of fact or law. Further, although it appears from the
record that the Facility notified inmates and outside callers that their “telephone calls”
may be recorded, these notifications related to “telephone calls,” exclusively. See
Telephone Regulations at 1-2; compare Inmate Handbook at 7 (providing, under a
subheading called “3001 telephone calls,” that “telephone calls are subject to
monitoring, recording and may be intercepted or divulged”) with id. at 9 (under
subheading called “3003 Visiting,” no mention of monitoring or recording visit
conversations). There is no support in the record that inmates and visitors are notified
that their visit conversations may be recorded.

Because the Commonwealth’s alternative argument lacks any merit, our decision does
not contravene either side of the right-for-any-reason debate referenced herein, as no
basis exists to affirm the Superior Court’s decision. In reversing the Superior Court’s
order, we are upholding the trial court’s ruling on grounds that were raised, briefed and
adjudicated in the courts below.

(continuedL)

                                    [J-46-2016] - 20
      Order reversed. Jurisdiction relinquished.

      Chief Justice Saylor and Justice Dougherty join the opinion, Justice Todd joins

the opinion except for its mandate and Justice Wecht joins the opinion except for

footnote 13.

      Justice Wecht files a concurring opinion.

      Justice Todd files a concurring and dissenting opinion.

      Justice Baer files a dissenting opinion in which Justice Mundy joins.




(Lcontinued)
Finally, the Dissent largely ignores the trial court’s finding that Appellant “had an
expectation of privacy in this matter,” see Trial Court Opinion, 4/1/2014, at 2, when it
posits that, even if the visit conversations are not telephone calls, we should remand to
the Superior Court to address “whether the trial court erred in granting suppression
absent a finding that Appellant had an expectation of privacy” in the visit conversations.
See Dissenting Op. at 5-6, n. 3 (citing only a nonbinding and inapposite case,
Commonwealth v. Prisk, 13 A.3d 526, 532 (Pa. Super. 2011), wherein the Superior
Court found that a prisoner had no expectation of privacy, pursuant to Section 5704(2)’s
“home” exception, in a conversation with his victim, who wore a recording device during
a visit conducted in a room in which up to three separate visits could occur at one time).



                                    [J-46-2016] - 21